 



Exhibit 10.33
AGREEMENT AND RELEASE
     This Agreement and Release is made among Ferrell Companies, Inc. (“FCI”),
Ferrellgas, Inc. of Liberty, Missouri (“Ferrellgas”), and their affiliates,
Ferrellgas Partners, L.P., and/or Ferrellgas, L.P., (all of which will
collectively be referred to as “Ferrell”) and Brian J. Kline (“Employee”), to
set forth the terms of separation of Employee’s employment relationship with
Ferrellgas and for all benefits, rights , and obligations between Ferrellgas and
Employee (referred to collectively as the “Parties”). Thus, in consideration of
the mutual promises, covenants and agreements set forth below, the adequacy and
sufficiency of which are hereby acknowledged by the Parties, the Parties agree
as follows:
     Employee was employed by Ferrellgas. Employee’s regular employment ended on
November 30, 2007 and began as an advisory role described in Section 3 below.
Ferrell and Employee now desire to fully and finally resolve all issues among or
between them arising from Employee’s employment by Ferrell and/or the cessation
of such employment. Therefore, intending to be legally bound, Ferrell and
Employee agree as follows:

  1.   Employee will resign from his position as Vice President, Corporate
Development effective September 30, 2008, by submitting the attached letter of
resignation, which is attached as “Attachment A”, concurrently with the signing
of this Agreement. Employee is relieved of his duties as the Vice President,
Corporate Development, effective November 30, 2007.     2.   Ferrellgas agrees
to pay to Employee no later than October 15, 2008, five (5) months of salary,
which is the gross amount of One Hundred Two Thousand & Eighty-three Dollars and
Thirty-three Cents ($102,083.33), less all applicable deductions.     3.  
Further, Ferrellgas agrees to retain Employee in an advisory role as a Vice
President, Corporate Development through the effective date of termination,
September 30, 2008. Employee will be paid the gross sum of $4,711.54 per week
thru September 30, 2008, subject to withholdings and deductions, during that
period. During this period, Ferrellgas shall provide the employer share of any
health, vision, dental, life, and AD&D coverage in which Employee and his
dependents were enrolled as of December 1, 2007 and Employee’s cost for these
benefits will be consistent with 2007 and 2008 rates. Employee acknowledges that
the end of this period constitutes a “qualifying event” for COBRA purposes, to
make clear Employee is entitled to and that COBRA is offered to Employee or to
any other “qualified beneficiary” at this time as a result the end of this
period. He will office from his home and all business communications by him
shall be directed to Gene Caresia, Vice President of Human Resources. Employee
shall be reimbursed for authorized and reasonable out-of-pocket expenses
incurred on behalf of Ferrellgas. He shall not have the authority, apparent or
actual, to enter into agreements on behalf of Ferrell or to otherwise bind the
company, and he shall not hold himself out to be an officer of Ferrell. He
agrees that the confidentiality provisions of his Employee Agreement shall
extend to any confidential information (as defined in his Employment Agreement
as attached to this Agreement) obtained or developed during this period. He
shall not undertake any duties on behalf of Ferrell and shall not be considered
to be operating within the course of any duties unless specifically directed in
writing by Ferrell to do so. He shall not have access to company



 



--------------------------------------------------------------------------------



 



Brian J. Kline
Page Two

      offices, telephone systems, computer or email systems or other Ferrell
property unless specifically authorized in writing by Ferrell. He agrees to be
available to assist and cooperate with Ferrell and to respond in a timely manner
to reasonable inquiries from Ferrell senior management.     4.   Ferrellgas also
agrees to promptly reimburse Employee for five (5) months of COBRA continuation
premiums for Employee and his dependents, provided Employee enrolls in COBRA in
accordance with the prescribed enrollment procedures and due date for the
continuance of medical benefits. Employee must submit each month’s COBRA premium
payment to Discovery Benefits as outlined in the enrollment information. In
addition, Employee must make a copy of the check submitted for each payment and
mail it to Ferrellgas, Attention Toni Scardino, Benefits Manager, One Liberty
Plaza, Liberty, MO 64068. Ferrellgas will reimburse Employee for the monthly
payment at a grossed up amount equal to the monthly premium, after Discovery
Benefits has received the premium and after Ms. Scardino or her successor has
received a copy of each payment check. If Employee fails to submit premium in a
timely manner, Employee will lose the COBRA coverage. The COBRA continuation
period will begin October 1, 2008 and COBRA information will be sent to Employee
by Discovery Benefits.     5.   In exchange for the mutual promises made here,
Employee agrees to forever RELEASE and DISCHARGE Ferrell, and Ferrell’s
officers, employees, directors and agents from any and all claims arising from
his employment and/or cessation of employment and all debts, obligations,
claims, demands, or causes of action of any kind whatsoever, known or unknown,
in tort, contract, by statute or on any other basis, for equitable relief,
compensatory, punitive or other damages, expenses (including attorney’s fees),
reimbursements or costs of any kind, including, but not limited to, any and all
claims, demands, rights and/or causes of action, including those which might
arise out of allegations relating to a claimed breach of an alleged oral or
written employment contract, or relating to purported employment discrimination
or civil rights violations, such as, but not limited to, those arising under
Title VII of the Civil Rights Act of 1964 and all amendments thereto, Executive
Order 11246, as amended, the Age Discrimination in Employment Act of 1967, as
amended, the Equal Pay Act, the Rehabilitation Act of 1973, the Americans with
Disabilities Act and/or any other applicable federal, state, or local employment
discrimination statute, ordinance or common law doctrine which Employee might
assert against Ferrell. Employee waives any right to recover in any lawsuit
brought on his behalf by any government agency or other person. This provision
does not release any rights or obligations under this Agreement or any rights or
Employee’s interest in the Ferrell Companies, Inc. 1998 Incentive Compensation
Plan, the Ferrellgas Unit Option Plan, the Ferrell Companies, Inc. Employee
Stock Ownership Plan, the Ferrell Companies, Inc. 401(k) Investment Plan, or the
Ferrell Companies, Inc. Supplemental Savings Plan.     6.   Employee
acknowledges that he has been employed by Ferrell in a senior management
capacity and has supervised employees conducting business throughout the United
States. In the course of his employment, Employee has received significant
Confidential Information (as defined in his Employee Agreement), including
specific information regarding Ferrell’s strategies and customers throughout the
United States. For that reason, and in consideration of the financial benefits
granted to Employee pursuant to this Agreement, Employee acknowledges that any
employment in the propane industry prior to December 1, 2009 would result in the
inevitable disclosure and/or use of such Confidential Information to the
detriment of



 



--------------------------------------------------------------------------------



 



Brian J. Kline
Page Three

      Ferrell. Therefore, in consideration of the financial benefits granted to
Employee in this Agreement, Employee agrees not to accept employment in the
propane industry in whole or in part within the United States prior to
December 1, 2009.     7.   Employee promises to treat as confidential and to
disclose to no person (other than a legal or financial advisor or spouse, if
any) the terms or conditions of this Agreement and Release. Employee further
promises not to make any derogatory, disparaging or false statements to any
third parties intended to harm the business or personal reputation of Ferrell,
its directors, officers and employees.     8.   Employee understands and agrees
that if he violates any promises, Ferrell may pursue all permissible remedies to
redress such violations including seeking repayment of all payments made under
this Agreement and Release and recovery of costs and reasonable attorney’s fees.
    9.   Employee agrees that the Ferrellgas Option Grantee Agreements signed by
him on October 30, 1998, September 7, 2005, November 16, 2006 and October 22,
2007, copies of which are attached to this Agreement and Release and
incorporated herein by reference, and/or any similar agreements, are enforceable
agreements by the Parties, that his obligations under these agreements inure to
the benefit of Ferrell, and that this Agreement and Release does not release him
from any obligations under them or under any other contract which obligates
Employee not to reveal the Confidential Information of Ferrellgas. The parties
agree that, not withstanding paragraph 5, the FCI Nonqualified Stock Option
Agreements entered into between the Employee and Ferrell Companies, Inc., dated
August 19, 1998, July 31, 1999, August 15, 2005, September 15, 2006, and
September 1, 2007, remain in full force and effect and are not terminated or
released by this document.     10.   Employee agrees to remain available (upon
reasonable prior notice) to consult with Ferrell in connection with any claims
or litigation involving Ferrell and any transitional matters involving
Employee’s prior duties with Ferrell. Ferrell shall reimburse Employee for his
reasonable out-of-pocket expenses in connection with such consultation.



 



--------------------------------------------------------------------------------



 



Brian J. Kline
Page Four
Additional Statement by Employee
I was given a copy of this Agreement and Release and was notified that I have
the right to consult with an attorney before signing. Furthermore, I acknowledge
being given at least twenty-one (21) days within which to consider this
Agreement and Release. I have carefully read and fully understand this Agreement
and Release and have had sufficient time and opportunity to consult with my
personal tax, financial, and legal advisors prior to signing. By signing this
Agreement and Release, I voluntarily indicate my intent to be legally bound by
its terms. I understand that I may revoke this Agreement and Release within
seven days after signing it but that thereafter it is irrevocable.
THIS IS A RELEASE OF CLAIMS
READ CAREFULLY BEFORE SIGNING

                  /s/ Brian J. Kline       Brian J. Kline           

            12/4/2007      Date                 

FERRELLGAS, INC.;
FERRELL COMPANIES, INC.;
FERRELLGAS PARTNERS, L.P.
FERRELLGAS, L.P.
by FERRELLGAS, INC., a Delaware
   Corporation, their General Partner



By   /s/ Gene Caresia

 
Gene Caresia
Vice President, Human Resources

Date   12/4/2007

 



 